Citation Nr: 1426794	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-40 571	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of left foot contusion, left great toe, 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of and hematoma, right great toe. 

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a painful corn of the left foot. 

4.  Entitlement to a rating in excess of 10 percent for a scar, residuals of a right iliac crest biopsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran had active duty service from January 1953 to December 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey that new and material evidence had not been received to reopen claims for service connection for disabilities of the left and right great toes; denied entitlement to compensation under 38 U.S.C.A. § 1151 for a painful corn of the left foot; and an increased rating for a right iliac crest scar. 

In December 2011, the Board remanded the Veteran's case to reschedule a Board hearing.  The Veteran testified at a July 2013 Board hearing before the undersigned.  A transcript is in the file.

At the hearing the Veteran raised the issues of entitlement to "space shoes," which is construed as a claim of entitlement to orthopedic shoes to treat his foot disability. He also raised a claim of entitlement to service connection for the residuals of asbestos exposure to include chest pain. These issues were previously referred to the agency of original jurisdiction (AOJ) for adjudication.

The in January 2014, the appeal was again remanded to the agency of original jurisdiction (AOJ).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless claims file, there is another paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals documents duplicative of those contained in the VBMS paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issues of entitlement to service connection for left and right foot disabilities are remanded to the AOJ and are discussed in the REMAND section of this decision.


FINDINGS OF FACT

1.  Service connection for a swollen left foot and contusion left great toe and subunguinal hematoma right great toe were denied, in an October 1957 rating decision, as current disabilities were not shown.

2.  Evidence associated with the claims file since the October 1957 RO decision denying service connection for residuals of left foot contusion, left great toe, and hematoma, right great toe relates to unestablished facts necessary to substantiate the claim for service connection, and does not raise a reasonable possibility of substantiating the claim.

3.  There is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing a medical procedure for a painful corn of the left foot in July 2007, nor is any current disability due to an event not reasonably foreseeable.

4.  The scar, residuals of a right iliac crest biopsy is approximately 4-5 centimeters (cm) in length and 0.1-0.2 cm in width, causes tenderness and pain, and results in no consequent functional or other impairment.


CONCLUSIONS OF LAW

1.  The RO's October 1957 denial of service connection for residuals of left foot contusion, left great toe, and hematoma, right great toe is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013) (formerly 38 U.S.C.A. § 4405; VA Reg. 1008 (eff. Jan. 25, 1936 to Dec. 31, 1957)).

2.  As new and material evidence has been received, the claim for service connection for residuals of left foot contusion, left great toe, and hematoma, right great toe is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013). 

3.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a left foot disability that is the result of VA hospital care, medical or surgical treatment, or examination for a painful corn of the left foot have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).

4.  The criteria are not met for a rating higher than 10 percent for scar, residuals of a right iliac crest biopsy.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b) (1) (2013). Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran was provided with a letter in July 2008 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  This letter also provided notice regarding the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a left toe disability.  The Board notes that the letter also addressed the need for new and material evidence to reopen the previously denied claim with regard to the left and right foot claims.  It identified the basis for the prior final denials and informed the Veteran of the information and evidence necessary to substantiate the claim, affording the Veteran a full and fair opportunity to participate in the adjudication of the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board concludes that the duty to notify has been met. 

The Board further concludes that the duty to assist has also been met. The Veteran's service treatment records, private and VAMC treatment records have been obtained.  He was afforded an appropriate VA examination in March 2014 for his increased ratings claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  The questioning elicited reports of evidence that triggered the last remand.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The claim was remanded to the RO in January 2014 to obtain all records of the Veteran's VA treatment for a left foot disability and residuals of a right iliac crest biopsy since October 29, 2008, including records related to a fall at VA approximately a month prior to the July 2013 hearing.  That development was completed.

There is no indication that there is any other relevant evidence outstanding in the claim, and the Board will proceed with consideration of the Veteran's appeal.

I.  New and Material Evidence 

VA rating decisions from which an appeal is not perfected in a timely manner become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In the October 1957 rating decision, the RO denied service connection finding that there was no evidence suggesting any current residuals of a left foot contusion, left great toe, or a hematoma, right great toe on a VA compensation examination.  

Evidence added to the record since the October 1957 decision shows treatment for current disabilities of both feet.  This evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claims.  New and material evidence having been received the claims are reopened.

II.  Compensation pursuant to 38 U.S.C.A. § 1151

The Veteran contends that he had been receiving treatment at the Newark VA podiatry clinic.  In July 2007, he was seen for a painful left 4th toe, and a lesion on the plantar surface of the toe was pared.  The Veteran continued to experience pain in the region of the 4th toe subsequent to the treatment.  He has refused any further treatment.

Compensation under 38 U.S.C.A. § 1151 is granted for additional disability or death if the additional disability or death was not the result of willful misconduct, the actual cause of the additional disability or death was VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was either carelessness, negligence, lack of proper skill, error in judgment or similar fault, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. §§ 3.361(c), (d).

The existence of additional disability is determined by comparing the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination that forms the basis of the claim for compensation to the Veteran's condition after the care, treatment, or examination has ended.  38 C.F.R. § 3.361(b).  

The mere fact that the Veteran received care, treatment, or examination and has an additional disability or died does not establish actual causation.  Evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  38 C.F.R. § 3.361(c) (1).  If, however, the additional disability or death was caused by the Veteran's failure to follow properly given medical instructions, then the additional disability or death was not caused by VA hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c) (3).  VA hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of the disease or injury for which it was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c) (2).  

The proximate cause of disability or death is the action or event that directly caused the disability or death.  It must be more than a remote contributing cause.  38 C.F.R. § 3.361(d).  

The proximate cause of additional disability or death is VA carelessness, negligence, lack of proper skill, error in judgment, or examination if VA either failed to exercise the degree of care expected of a reasonable health care provider, or provided hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. §§ 3.361(d) (1), 17.32.  

The proximate cause of additional disability or death is an event not reasonably foreseeable if a reasonable health care provider would not have considered the event an ordinary risk of the provided treatment.  VA will consider whether the risk of the event was the type of risk a reasonable health care provider would have disclosed when obtaining informed consent.  38 C.F.R. §§ 3.361(d) (2), 17.32.

The Veteran was seen for what was described as low risk and routine foot care in July 2007.  He underwent trimming of the nails.  Later in July 2007, he complained of pain in the left foot.   

He was seen a week after the complaint, on July 18, 2007, and continued to report pain, but could not recall any specific trauma.  He underwent paring of a hyperkeratotoic foot lesion of the left 4th toe and debridement of the nail.  Following these procedures the Veteran reported that he was no longer experiencing pain.  The findings included hammertoe of the fourth toe.

He returned to the clinic on August 15, 2007, reporting that he had been having left 4th to pain for over a month.  Hammertoe was again diagnosed.  He was seen again the following day, when he sought to be hospitalized for his 4th toe pain.  It was concluded that hospitalization was not needed.

He continued to voice similar complaints and to seek hospitalization.  In March 2008, the Veteran was seen in the ER with a painful corn on the left 4th toe.  He rated his pain as 10/10 on a scale of 10.  He reported the pain was sharp and constant on the plantar distal part of the left 4th toe for the past 6 months.  He reported surgery on the left 4th toe in the VA podiatry clinic which did not resolve his pain.  He was last seen for a follow up the previous October.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an additional left foot disability due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA due to his July 2007 paring of the left foot corn by a podiatrist.  

As noted above, in order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be definitively determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

First, the Veteran clearly had no additional disability following his left corn paring.  Indeed, following the paring he reported that his pain disappeared.  When seen subsequently, neither the Veteran nor his treatment providers linked the pain to VA treatment.  Instead, treatment providers related it to the hammertoe.  In this case, the most probative evidence of record fails to establish that the Veteran incurred an additional left foot disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA, nor was it proximately caused by an event not reasonably foreseeable.  In that regard, the Board finds the record to be void of any supporting medical evidence or opinions from orthopedic specialists or VA examination of any significant probative value.  

The Board has considered the Veteran's contentions that his left 4th toe pain has continued or worsened subsequent to his July 2007 paring of the left toe corn, and has contended that his treatment was improperly performed.  The record, including his contemporaneous reports does not show this.

The preponderance of the probative evidence of record supports that the continued left foot disability after treatment was reasonably foreseeable.  In fact, the residual left foot problems were known complications of the Veteran's overall non-service connected left foot orthopedic conditions and were not caused or increased by any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  As such, the criteria for service connection under 38 U.S.C.A. § 1151 have not been met.  

Accordingly, as the preponderance of the evidence is against the claim for benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Increased rating for a scar, residuals of a right iliac crest biopsy.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in his favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of the disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must; however, consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's scar, residuals of a right iliac crest biopsy is currently rated as 10-percent disabling under 38 C.F.R. § 4.97, Diagnostic Code (DC) 7804, which provides a 10 percent rating for a scar that is unstable or painful scars.  The rating schedule was amended for claims received after October 23, 2008, but the Veteran's claim was received months prior to that date.  Cf. 73 Fed. Reg. 54,710 (Oct. 23, 2008).

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, then an additional 10 percent is to be added to the rating based on the number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7804 (2013).  Note (2) states that:  "[i]f one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars)."  Note (3) states that:  "[s]cars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable."

Historically, during a VA medical examination in May 1995 the Veteran complained of pain in the bone beneath a right iliac crest scar that resulted from a 1988 biopsy.  Evaluation revealed a 4.0 by 0.1 centimeter linear scar on the right lateral hip.    

A September 1995 rating decision granted compensation benefits under 38 U.S.C.A. Section 1151 for the residuals of a right iliac crest biopsy and assigned an initial rating of 10 percent for that disability.  There have previously been numerous VA compensation examinations since that time, including in September 1997, December 1997, February 1999, January 2001, March 2002, May 2003, and May 2005.  

These examinations described the right iliac crest biopsy scar as being between 4.0-5.0 cm x 0.1-0.2 cm, hyperpigmented, linear, and on the right lateral hip; or a 2-inch long scar on the right iliac crest.  The scar was noted to be well-healed, and tender to palpation. The overlying skin was otherwise normal with no cutaneous signs of reflex sympathetic dystrophy.  There was a full and painless range of motion in the lower extremity and sensation distal and proximal to the incision was completely normal and symmetric to the rest of the leg.  There was a 0.3 cm x 0.3 cm central depression that was very painful to the touch.  X-ray of the pelvic area was normal.  The diagnosis was incisional pain status post iliac crest bone biopsy.  There was no evidence of a specific orthopedic or neurologic disorder as a result of the iliac crest biopsy.   It was generally determined that the hip pain was joint pain and unlikely to be related to the 1988 biopsy. 

Several examiners noted overlying psychological problems.  One examiner noted that the Veteran would respond in a histrionic manner when an attempt was made to palpate the scar area.  However, later in the examination the examiner palpated the anterior iliac crest and the area of scarring without any significant response from the Veteran. Another examiner noted that no tenderness in the right iliac crest when the Veteran's attention was diverted.  He opined that the scar was not tender and there was no keloid.  A VA dermatologist noted that the scar on the right iliac crest was painful to the touch, but did not interfere with hip range of motion.  There was no adherence, inflammation, exfoliation, or ulceration.

The May 2005 VA examiner stated that the Veteran has psychological problems and would not cooperate with the examination.  He reported that the right iliac crest scar was not tender, but the Veteran would not allow it to be touched.  He opined that the Veteran's responses were exaggerated and clinically inconsistent. Observation outside the examination room revealed that he walked with a normal gait. The doctor opined that the right hip scar did not render the Veteran unemployable.

During the current appeal period, in August 2008 and March 2014 VA compensation examinations the Veteran reported that the right iliac scar was painful to touch and interfered with his sleep.  On a scale of 10 the pain was 10/10 constantly; although the examiners noted that this appeared to be disproven by observation during the examinations.  Examination revealed a 4-cm by 0.1 cm scar over the right iliac crest, nontender and mobile.  Moving the scar did not cause pain.  There was a small bone defect which was about 0.25 cm deep and about 3 cm long along the iliac crest.  The bone biopsy site appeared to be tender.  Touching it caused the Veteran to jump.  The examiner noted, "The Veteran appeared to be in more pain when I palpated it and appeared to be in no pain when I was not palpating it but he still maintains that the bone biopsy site is constantly at a pain level of 10/10.  Thus his description of his pain level especially at its chronicity is strongly at odds with my findings."

VA clinical records reflect occasional treatment during the late 1990s and early 2000s for right hip pain. Private clinical records reflect treatment in January and February 2001 for low back pain and pain in the right hip area.  Evaluation revealed tenderness in the sacroiliac area, the low back, and the spinous processes along the right sacroiliac joint.  The right iliac crest was hypersensitive, especially in the anterior aspect. The area was painful to the touch, especially over the scar. The diagnoses were chronic low back pain with degenerative disc disease and hyperesthesia over the right iliac crest status-post bone biopsy of the iliac crest several years ago.

These records show the Veteran has just one scar that was found to have pain and occasional tenderness along the scar site.  But it is well heal and is not unstable, as there were no findings of frequent loss of covering of skin over the scar.  Moreover, the scar does not cause any functional or other impairment and for the most part appears to be superficial.  Higher ratings would require that the scar be deep or cause limited motion and exceed an area of 12 square inches.  Diagnostic Code 7801.  The Veteran's scar meets none of these criteria.

The Board also has considered whether evaluation of the Veteran's scar under any other DC would avail him of a higher rating.  Separate and distinct manifestations attributable to the same injury allow for compensation under different DCs.  See Esteban, 6 Vet. App. 259; Fanning, 4 Vet. App. 225.  Here, though, the Board is unable to identify other appropriate DCs that would address separate and distinct manifestations attributable to his scar.

Nor do any other skin codes appear applicable.  Under various other rating criteria applicable to other types of scars during the period for appellate review, potential for higher ratings for such scars exists.  However, none of those criteria apply here.  For example, the evidence in this case does not show any limited motion or limited function associated with the Veteran's scar, or that the scar is deep (as opposed to superficial).  See 38 C.F.R. § 4.118, DCs 7801, 7805 (2013).  DC 7800 applies only to scars of the head, face, or neck, and is the only scar rating that considers any disfigurement.

In considering this claim for a higher rating for this disability, the Board as well has considered whether the Veteran is entitled to a greater level of compensation on an extra-scheduler basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  38 C.F.R. § 3.321(b) (2013).  The Court has clarified the analytical steps necessary to determine whether referral for extra-scheduler consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Second, if the scheduler evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (marked interference with employment or frequent periods of hospitalization).  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-scheduler rating.

Here, during his most recent March 2014 VA compensation examination the Veteran did not report any hospitalization or treatment for this service-connected disability, much less on a frequent or recurrent basis.  Moreover, the pain he experiences is the type contemplated by the applicable DC, 7804, so the rating criteria reasonably describe his disability and consequent impairment.  Therefore, referral for consideration of an extra-scheduler rating is unwarranted.



ORDER

New and material evidence has not been submitted to reopen a claim for service connection for residuals of left foot contusion, left great toe, 

New and material evidence has not been submitted to reopen a claim for service connection for residuals of hematoma, right great toe.

Compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability as a result of a July 2007 left 4th toe corn paring treatment is denied

The claim of entitlement to a rating higher than 10 percent for scar, residuals of a right iliac crest biopsy is denied. 


REMAND

The decision to reopen the claims for service connection entitles the Veteran to a new examination.  Shade.

Accordingly, the appeal is REMANDED for the following:

Afford the Veteran an examination to determine whether his current foot disabilities are related to a disease or injury in service.  The examiner should not review of the claims folder and provide reasons for this opinion.

If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


